836 F.2d 546Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerome HINTON, Plaintiff-Appellant,v.MARYLAND STATE PENITENTIARY, Defendant-Appellee.
No. 87-6658.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 24, 1987.Decided Dec. 17, 1987.

Jerome Hinton, appellant pro se.
Before DONALD RUSSELL, WIDENER, and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Jerome H. Hinton appeals the dismissal of his 42 U.S.C. Sec. 1983 action wherein he requested that he be taken to a hospital for "irrigation."    The magistrate recommended that Hinton's request for an injunction for irrigation be dismissed as frivolous.  The magistrate noted that Hinton stated in his complaint that two physician's assistants discussed his medical complaints with him.  In their judgment, nothing could be done for Hinton's complaints.  The district court adopted the magistrate's report and recommendation, and dismissed the claim as frivolous under 28 U.S.C. Sec. 1915(d).


2
Because we agree that Hinton's suit is frivolous, we affirm the district court's judgment.  An inmate does not have a right to demand a specific type of medical treatment.  Although Hinton wants irrigation, a disagreement with one's physician as to the proper treatment will not state a claim.    Estelle v. Gamble, 429 U.S. 97 (1976);  Wright v. Collins, 766 F.2d 841 (4th Cir.1985);  Russell v. Sheffer, 528 F.2d 318 (4th Cir.1975).  Hinton may not compel the prison officials to provide him with his self-designed health treatment.


3
Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below.


4
AFFIRMED.